Citation Nr: 1436450	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability, including as secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Virginia Army National Guard.  He has established veteran status by virtue of being service connected for disabilities resulting from injuries incurred during such periods.  38 U.S.C.A. § 101(24) (West 2002).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, denied entitlement to service connection for a right ankle disability.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing is of record.

In September 2012, the Board remanded this claim for further evidentiary development.  The Board additionally granted service connection for a left ankle disability in that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required no his part.


REMAND

The Veteran was afforded a VA examination for his claimed right ankle disability in June 2013.  The examiner did not diagnose a right ankle disability and concluded that the right ankle was less likely than not affected by the left ankle.  The examiner relied on X-ray findings for a lack of right ankle disability.  

The examiner did not discuss an April 2008 report from Calvin Sydnor Kibwe, DPM, describing X-ray findings of right ankle joint narrowing.  Dr. Kibwe diagnosed degenerative joint disease of the ankles and synovitis of the right ankle.  Remand for a new VA examination is warranted to clarify whether the Veteran has/had a right ankle disability.  38 C.F.R. § 4.2 (2013).  

The Board additionally remanded this claim in order to verify the nature of the Veteran's duty periods of National Guard service.  While records were obtained verifying retirement points, his duty periods were not verified.

Accordingly, this claim is REMANDED for the following action:

1.  Verify the Veteran's specific periods of ACDUTRA and INACDUTRA through appropriate channels, including the Veteran's assigned unit(s).  Specific dates (not retirement points) are requested for all periods of ACDUTRA and INACDUTRA. 

2.  Schedule the Veteran for a new VA examination of his right ankle.  The examination report or addendum should indicate that this REMAND was reviewed.  All necessary studies and tests should be conducted.

The examiner should identify all current right ankle disabilities.  If a current right ankle disability is not identified, the examiner should clarify whether the April 2008 private treatment report was erroneous or the identified disabilities had resolved.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right ankle disability properly identified since March 2007, to include degenerative joint disease and synovitis, had its clinical onset during a verified period of ACDUTRA or INACDUTRA; or is otherwise the result of an injury during those periods.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a diagnosed right ankle disability was caused (in whole or in part) by the service-connected left ankle disability.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a right ankle disability was aggravated (permanently made worse) by the Veteran's service-connected left ankle disability.  

The examiner must provide reasons for all opinions.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

